MEMORANDUM **
Sammy L. Page, a California state civil detainee, appeals pro se from the district court’s judgment dismissing with prejudice his 42 U.S.C. § 1983 action against two clinical psychologists whose professional evaluations led to his commitment as a *500sexually violent predator under California law. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Huf-tile v. Miccio-Fonseca, 410 F.3d 1136, 1138 (9th Cir.2005), and we affirm.
The district court properly dismissed Page’s action seeking prospective relief for failure to state a claim, because such relief was not available under the facts of this case. See Edwards v. Balisok, 520 U.S. 641, 648, 117 S.Ct. 1584, 137 L.Ed.2d 906 (1997) (explaining that a plaintiff in a section 1983 claim for prospective relief must “meet the usual requirements for injunc-tive relief’); O’Shea v. Littleton, 414 U.S. 488, 502, 94 S.Ct. 669, 38 L.Ed.2d 674 (1974) (explaining that “the inadequacy of remedies at law” is a prerequisite to the issuance of equitable relief, and noting that federal habeas relief may become an adequate remedy where future wrongful prosecution is feared); Huftile, 410 F.3d at 1141-42 (noting that habeas relief was available to a California sexually violent predator challenging his civil commitment).
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.